DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “metal elastic plate” of claim 2, line 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Interpretation
Claim 2 recites, “configured to pivotally connect at least one of a conductive connector and a metal elastic plate…”  As written, neither “the conductive connector” nor the “metal elastic plate” are positively claimed. As such, the claim only requires that the first arm and the second arm be capable of connecting with a structure that has “a □-shaped configuration and has a mouth and a locking hole; the locking hole is connected with a fastener.” Further, for the purposes of this examination, the claim will be interpreted as “configured to pivotally connect to at least one at least one conductive connector…” Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as 
Claim 2, line 7, recites that the conductive connector is “□-shaped”. It is not clear what shape is referred to by the “□” symbol. Further, paragraph 32 of the specification does not provide any further definition of “□-shaped”. It is unclear if the shape of the conductive connector is that of a box (three dimensional) or if only a two-dimensional square or rectangular cross-sectional shape is required, for example. For the purposes of this examination, the claim will be interpreted as if it reads, “box-shaped”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 25-36 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. 7,922,521) in view of Hoppmann et al. (U.S. 9,831,569).
With respect to claim 1, Wu discloses a conductor assembly structure (Fig. 3) for a rail-type terminal device, comprising: a conductor assembly (the combination of 20 and 30, in Figs. 2-3); the conductor assembly having a base portion (see the central area at the lead lines of 23 and 33 in Fig. 3), a first area and a second area (see 
The elastic member (21) is described as a “curved fastening arm” which is part of the “resilient plate” (20). The operation of fastening the DIN-type rail to the terminal block (as described in col. 2, lines 43-55 and col. 3, line 65 – col. 4, line 9) includes first positioning one end of the rail inside the lateral hook (13) and then the other end of the rail inside the lateral hook (14). Inserting the end of the rail inside the lateral hook (14) requires overcoming elastic force provided by the elastic member (21) and resilient plate (21) to place the rail against the projection (210). Thus, “the elastic member being movable in response to movement of at least one of the first section and the second section for accumulating and releasing energy and for assisting in increasing an elastic force of at least one of the first section and the second section” is an inherent property of the elastic member in the operation of attaching the DIN-type rail due to the presence of the elastic member being attached to the “resilient plate” (20).


[AltContent: textbox (Bowed Portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Section)][AltContent: textbox (Second Section)][AltContent: oval][AltContent: oval][AltContent: textbox (First Area)][AltContent: textbox (Second Area)][AltContent: connector]
    PNG
    media_image1.png
    504
    511
    media_image1.png
    Greyscale


Wu fails to disclose that the second area is also formed with a bowed portion such that the second section is connected to the bowed portion. Further, Wu fails to disclose that the at least one of the first area and the second area is provided with a load arm such that the elastic member is connected to the load arm.
Hoppmann, on the other hand, is an example within the art that teaches a conductor assembly (seen as the combination of 30 and 40 in Fig. 5); the conductor assembly having first and second areas (see the left and right sides in Fig. 5), the first area and the second area being respectively formed with a bowed portion (see 21a and 21b in Fig. 2), and a first section and a second section connected to the bowed portion (see the structure of the arms connected to the bowed section at 21a and 21b in Fig. 2); and at least one of the first area and the second area being provided with a load arm 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the conductor assembly of Wu, with the teachings of Hoppmann as to have the second area be also formed with a bowed portion such that the second section is connected to the bowed portion, and at least one of the first area and the second area be provided with a load arm such that the elastic member is connected to the load arm. Doing so would reconfigure the second section in the second area to also be resilient, thus providing multiple elastic connecting points for the DIN type rail. Additionally, providing a load arm is advantageous in allowing the elastic member to flex during the installation and removal the DIN rail yet preventing excess deformation that could damage the elastic member or diminish the insertion force needed for proper installation of the DIN rail.
With respect to claim 2, Wu discloses the conductor assembly structure as claimed in claim 1, wherein the conductor assembly is an integrally formed structure (see explanation, below), an upper end of the base portion is formed with a bent portion (see bends near the lead line of 35 in Fig. 3; the bent portion is where the vertical portions of the terminal 30 curve to form the connecting lugs 34,35), a first arm (35, Fig. 2) and a second arm (34, Fig. 2), the first arm and the second arm being connected to the bent portion and extending laterally; the first arm and the second arm each being in a platy configuration and configured to pivotally connect at least one conductive connector (40, Fig. 2); the at least one conductive connector is in a box-shaped 
 “Integrally” commonly being defined as consisting of parts that together constitute a whole, the combination of resilient plate 20 and terminal 30 result in a conductor assembly that is characterized as an “integrally formed structure”. See Fig. 3.
With respect to claims 3-4, Wu discloses the conductor assembly structure as claimed in claims 1 and 2, wherein the conductor assembly is installed in a housing (10, Fig. 1) made of an insulating material (the housing is described as plastic); the housing has an operation hole (11 and 12, Fig. 2) and a wire inlet (see annotated Fig. 4, below) for insertion of a wire; the housing being formed with a hole for positioning the elastic member (see annotated Fig. 4, below); the housing being provided with a rib-shaped stop portion (see annotated Fig. 4, below); a distal end of the first section defines a recess (see gap formed above projection 210 that seats the DIN rail), a lip (311, Figs. 2 and 4) protrudes from a distal end of the second section; a bottom of the housing is provided with a main buckle portion (16, Figs. 2 and 4) and a secondary buckle portion (see lateral hooks 13 and 14 in Fig. 4) for fixing the first area and the second area as well as the distal end of the first section and the distal end of the second section respectively (see Fig. 4); the housing is provided with a rib-shaped restriction portion (see annotated Fig. 4, below) and a block-shaped secondary restriction portion (see annotated Fig. 4, below) located above the restriction portion for fixing the base portion of the conductor assembly.


[AltContent: textbox (Block-Shaped Secondary Restriction Portion)][AltContent: arrow][AltContent: textbox (Wire Inlet)][AltContent: arrow][AltContent: oval][AltContent: textbox (Rib-Shaped Restriction Portions)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (Wire Inlet)][AltContent: arrow][AltContent: textbox (Hole for positioning Elastic Member)][AltContent: arrow][AltContent: textbox (Rib-Shaped Stop Portion)][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    532
    538
    media_image2.png
    Greyscale

With respect to claims 5-8, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Wu and Hoppmann disclose the conductor assembly structure as claimed in claims 1-4, wherein at least one of the first area and the second area defines a space (see the space/gap created between the elastic member 21a and the first area as well as the space/gap created between the secondary elastic member 21b and the second area, in Fig. 2 of Hoppmann) at least 
With respect to claims 9-12, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Wu and Hoppmann disclose the conductor assembly structure as claimed in claims 1-7, wherein the load arm is in a T-shaped configuration (see at 29 in Fig. 2 of Hoppmann) and has a secondary arm (26b, Fig. 2 of Hoppmann); one end of the load arm is connected to at least one of the first section and the second section.
With respect to claims 25-28, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Wu and Hoppmann disclose the conductor assembly structure as claimed in claims 1-4, wherein at last one of the first area and the second area of the conductor assembly is provided with a secondary shoulder (25b, Fig. 2 of Hoppmann).
With respect to claims 29-32, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Wu and Hoppmann disclose the conductor assembly structure as claimed in claims 9-12, wherein at last one of the first area and the second area of the conductor assembly is provided with a secondary shoulder (25b, Fig. 2 of Hoppmann); a distance is defined between the secondary shoulder and the secondary arm. It is noted that, in Fig. 2 of Hoppmann, a distance exists between the secondary arm (26b) and the secondary shoulder (25b).
With respect to claims 33-36, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Wu and Hoppmann disclose .

Allowable Subject Matter
Claims 13, 15, 17, 19, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14, 16, 18, 20, 22, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 13-16, Wu in view of Hoppmann disclose that the load arm is in a T-shaped configuration and has a secondary arm; one end of the load arm is connected to at least one of the first section and the second section.
However, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of one end of the load arm is so that at least one portion of the load arm and the second arm are located in the space.
Regarding claims 17-24, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the elastic member is in a U-shaped configuration having a groove and two closed portions located at two ends of the groove; the groove of the elastic member is formed with at least one oblique raised portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they disclose rail-type terminal blocks that have conductive assemblies mounted directly on the rail. 
Further, Pizzi US 9,806,479, Boecker US 8,231,391, Bechaz et al. US 6,471,552, and Borne et al. US 4,454,382 are identified as references that disclose rail-type terminal blocks that have conductive assemblies mounted directly on the rail, wherein the conductive assembly employs a spring, or elastic member, to aid in the force required for mounting and dismounting the terminal block to the rail.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833